                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

JESUSITA AGUIRRE

       Plaintiff,

v.                                                      Civ. No. 18‐153 WJ/GBW

ATRIUM MEDICAL CORPORATION, et al.,

       Defendants.



            ORDER VACATING RULE 16 SCHEDULING CONFERENCE

       This matter comes before the Court upon a review of the docket. On July 9, 2019,

the court issued an Initial Scheduling Order which inter alia set a Rule 16 scheduling

conference for August 27, 2019. See doc. 45. Subsequently, the parties filed a Joint

Motion to Set Jurisdictional Schedule which the Court granted. See doc. 52. As a result,

an initial discovery schedule was established to address a jurisdictional question with

respect to Defendant Maquet Cardiovascular, LLC. See docs. 52, 53. That schedule

permits jurisdictional discovery through October 15, 2019 and anticipates a briefing

schedule for a renewed motion to dismiss. See id. Given the jurisdictional nature of this

phase of discovery, the Court concludes that a Rule 16 conference to establish deadlines

for merits discovery would be premature at this time. Consequently, the Rule 16

scheduling conference set on August 27, 2019 is hereby VACATED. Another

scheduling conference will be set after the conclusion of the jurisdictional discovery.
Should any party wish to have a scheduling conference prior to that time, they may file

a motion making such a request.

      IT IS SO ORDERED.




                                        __________________________________
                                        GREGORY B. WORMUTH
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
